DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note: Multiple attempts were made to contact Ming Wai Choy (Reg. #: 70428) at both (650) 326-2400 and (404) 815-6500 to propose amendments to place the application in condition for allowance. However, applicant could not be reached.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 06/01/2021. 
Response to Arguments
Applicant’s arguments with respect to claims 1-21 and 23-24 have been considered but are moot because the arguments do not apply to the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 06/01/2021 which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the first dark charge" in lines 11-12 and 18. There is insufficient antecedent basis for this limitation in the claim.
Examiner notes “a first dark charge component” is recited in line 11.
Claim 1 recites the limitation "the second dark charge" in line 15 and line 23. There is insufficient antecedent basis for this limitation in the claim.
Examiner notes “a second dark charge component” is recited in line 14.
Claims 2-17, 21 and 23-24 are rejected as being dependent on claim 1.

Claim 21 recites the limitation "the first dark charge" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the first dark charge" in line 9 and line 15. There is insufficient antecedent basis for this limitation in the claim.
Examiner notes “a first dark charge component” is recited in line 10.
18 recites the limitation "the second dark charge" in line 12 and line 22. There is insufficient antecedent basis for this limitation in the claim.
Examiner notes “a second dark charge component” is recited in line 13.
Claim 19 is rejected as being dependent on claim 18.

Claim 20 recites the limitation "the first dark charge" in lines 10-11 and line 17. There is insufficient antecedent basis for this limitation in the claim.
Examiner notes “a first dark charge component” is recited in line 10.
Claim 18 recites the limitation "the second dark charge" in lines 13-14 and line 22. There is insufficient antecedent basis for this limitation in the claim.
Examiner notes “a second dark charge component” is recited in line 13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY J CHIU/Examiner, Art Unit 2698        


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698